Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed April 14, 2022. As filed, Claims 1-6 are pending. 
Priority
This application filed 07/13/2020 is a continuation of SN 15/866,081, filed 01/09/2018 ,now U.S. Patent #10710957; SN15/866,081 Claims Priority from Provisional Application 62/444,050, filed 01/09/2017. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 04/14/2021 (two) have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election without traverse of species as outlined below, in the reply filed on 04/14/2022 is acknowledged.  
Applicant’s elect the species of a composition comprising the compound 5b 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
disclosed on Fig 6 of disclosure which corresponds to formula  of claim 5  wherein X is CH; Y is N; a=4, b=4, R1, R2 are H; n=9; and doxycycline as antibiotic.
Applicants’ elected species is not allowable due to the following obviousness type rejection.  In searching for the elected species, prior art was identified which reads on the broader genus of the instantly claimed method.  Solely in an effort to expedite prosecution, the examiner has applied the prior art. 
Claim 6 is withdrawn from consideration as pertaining to non-elected species. 
Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 appear to have incomplete language, there is not transitional terminology that links  Markush formula to the list of compounds 4a-11c.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1.Claims must, under modern claim practice, stand alone to define an invention.
Ex parte Fressola, 27 USPQ 2d 1608 (1993).
In the instant application, Claim 1 recites compounds  "4a, 4b, 5a, 5b, 6a, 6b, 7a, 7b, 8a, 8b, 9a, 9b, 10, 11a, 11b, 11c, 12a, 15, 16a, 16b, 16c, and 50;”.
Said claim is ambiguous and does not clearly define the metes and bounds of
the claimed invention because the chemical structure of compounds 4a, 4b, ..etc.  is not clearly defined by the claim language, rendering said claims and their depended  indefinite.
As a result, one must refer back to the specification in order to define the claimed
invention.
Therefore, one of ordinary skill in the art would not be reasonably apprised of the
scope of the invention, given that one would not know from the claim terms what is
the chemical structure of the compound and composition thereof encompassed by the claims.
2.Claim 4 recites: “(e.g., (CH2)mNHMe, where m=2-8)” and “(e.g.,
(CH2)mNH(CH2)pNHR, where m and p =2-8 and R=H or alkyl); alkylalcohol (e.g.
(CH2)mOH, where m= 2-8) or alkyl-0-alkylamino (e.g., (CH2)mOMe, where m=2-8) or
polyether (e.g., (CH2)mO(CH2)pO(CH2)qOH, where m or p or q=2-8; alkylamide (e.g.,
(CH2)mNHCOCH3, where m= 2-8)” rendering said claim and its dependents ambiguous because is unclear if  the limitations in the parenthesis is part of said claim.
3. Claim 4 recites compounds of formula defined by variables n, a, b, X, Y, R1 and R2. However, there is no definition provided for variable R2, rendering said claim and its dependents indefinite. 
4. Regarding claim 4 the terminology "e.g." renders said claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
1. Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1)  and 102 (a)(2)  as being anticipated by US 20150057361, by Phanstiel et al. Feb 26, 2015 (“the ‘361publication”; cited by Applicants in IDS).
The ‘361 publication teach motuporamine compounds of formula I as anti-metastatic agents with low toxicity and high anti-migration activity  or compositions thereof; compound 46a corresponds to the elected species MOTUN33 [0027]-[0032].


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 The ‘361 publication teach on experimental section [0111]-[0114] cell growth aqueous media containing 1% penicillin/streptomycin and addition of  motuporamide compounds including the MotuN33, the elected species, in the media for assessing the inhibition properties as shown on Table 3 reproduced below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 The compositions are provided in pharmaceutically acceptable carries (e.g. water) [0064]. The prior art teach mixture containing motuporamide compounds including the MotuN33 ( which corresponds to claimed 5b) and penicillin/streptomycin, which read of  the limitation of instant claims. 

2.Claim 4 is rejected under 35 U.S.C. 102 (a)(1)  and 102 (a)(2)  as being anticipated by US 20060148904 ( “the ‘904 publication”; cited by applicants in IDS).  Applicants are requested to note that this rejection is applied to the broader genus claimed.
The ‘904 publication teach methods and compositions for treating disease caused by infectious agents, particularly tuberculosis, the method comprising administering an effective amount of substituted ethylene diamine
compound of formula:  ,wherein  variable NR2R3 is derived from cyclic secondary amine such as piperidinyl  derived from piperidine and bonded through the nitrogen atom [0128]; R1 and R4 are alkyl, (abstract; see claims 22 and 23 of the cited reference).
The compound shown below as displayed in Registry Data base disclosed by prior art corresponds to the instantly claimed compound of formula wherein n=1; X is N; Y is CH2, a=1 b is 2, R1 is hydrogen, R2 is alkyl.

RN   627527-24-6  HCAPLUS     
CN   1,2-Ethanediamine, N1-(1-methylhexyl)-N2-[2-(1-piperidinyl)ethyl]-  (CA
     INDEX NAME)


    PNG
    media_image4.png
    83
    344
    media_image4.png
    Greyscale

Therefore, the prior art teach the limitations of instant claim.

3. Claims 4 and 5 are rejected under 35 U.S.C. 102 (a)(1)  and 102 (a)(2)  as being anticipated by US 20060148904 ( “the ‘904 publication”; cited by applicants in IDS). 
  Applicants are requested to note that this rejection is applied to the broader genus claimed.

The ‘361 publication teach motuporamine compound which 46a corresponds to the elected species MotuN33 and corresponds to formula  of claim 5  wherein X is CH; Y is N; a=4, b=4, R1, R2 are H; and to formula of claim 4 wherein X is CH; Y is N; a=4, b=4, R1, R2 are H and n=9 [0027]-[0032].


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, the prior art teach limitation of instant claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150057361, by Phanstiel et al. Feb 26, 2015 (“the ‘361publication”; cited by applicants in IDS).
The ‘361 publication teach motuporamine compounds of formula I as anti-metastatic agents with low toxicity and high anti-migration activity  or compositions thereof; compound 46a corresponds to the elected species MOTUN33  and corresponds to formula  of claim 5  wherein X is CH; Y is N; a=4, b=4, R1, R2 are H; and to formula of claim 4 wherein X is CH; Y is N; a=4, b=4, R1, R2 are H and n=9 [0027]-[0032].


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 The ‘361 publication teach on experimental section [0111]-[0114] cell growth media containing 1% penicillin/streptomycin, water  and addition of  motuporamide compounds including the MotuN33, the elected species, in the media for assessing the inhibition properties as shown on Table 3 reproduced below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The compositions are provided in pharmaceutically acceptable carries (e.g. water) [0064]. 
 The prior art teach motuporamide compounds including the MotuN33 ( which corresponds to claimed 5b) and penicillin/streptomycin containing mixture.
Therefore, that the prior art relied upon, and the knowledge generally available in the art before the effective filing date  provide suggestion or incentive that would have motivated the skilled artisan to utilize teaching of  the ‘361 publication and to utilize the motuporamine compounds composites with antibiotics and have reasonable expectation of success and screening  such compositions for therapeutic activity.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S. at_, 82 USPQ2d at 1395.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of US Patent No. 10/710,957.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The instant claims are drawn to a motuporamine derivatives and compositions with antibiotics thereof. The instant specification states that the latter may be used in treating microbe infection. Patent ‘957 is drawn to a method of treating  microbe infection using the same motuporamine derivatives in mixture with antibiotics claimed in the instant application. Thus, since the instant application suggests the method of treatment described in patent ‘957using this modified taurine, it would have been obvious for one of ordinary skill to claim so.
Conclusion
Claims 1-5 are rejected. Claim 6 is withdrawn form consideration. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622